Mr. Justice Thomson, dissenting: I am unable to concur in the foregoing decision of this case. In my opinion, the stipulation between the parties may not be given the effect of a binding agreement, under which the widow was obliged to take, or her husband’s heirs were obliged to- pay to her, a lump sum, as and for her dower. By this stipulation, the parties merely agreed that “if the rate of 4 per cent is deducted,” the widow “is entitled to receive the sum of $59,008,” out of each $100 of the portion of the funds subject to dower; “$65,165, if the rate of interest of 5 per cent is deducted; $69.75, if the rate of 6 per cent is deducted.” This stipulation merely agrees upon the basis of computing' the lump sum the widow is entitled to receive, as and for her dower. Even appellants do not contend that this stipulation, in and .of itself, constituted a binding agreement, under which the widow agreed to take, and her husband’s heirs agreed that she be paid, a lump sum. Their contention is rather that when this stipulation is taken in connection with the fact that the widow had consented to a sale of the real estate free of dower, and the property had been sold and converted into money, and she had thereby become entitled, in the alternative, either to a life income from a proper portion of the funds or to a lump sum of money, and that the parties thereupon made this stipulation, following which the master made a report recommending that the widow be paid a lump sum of $1,483.12, as and for her dower, and the further fact that neither the widow nor her husband’s heirs made any objection or took any exception to that recommendation, it should be held that the parties are shown by this course of conduct to have made such a binding agreement as to the alimony that they should not now be allowed to change their position. In my opinion, neither the stipulation itself nor when taken in connection with the other facts referred to can be given the effect contended for. The most that can be said for the stipulation and the course of conduct adopted by the parties, as indicated by the other facts on which appellants rely, is that it indicates a willingness on the part of the widow to accept, and, on the part of the other heirs of her husband, that she be paid a lump sum rather than an income for life from a proper portion of the proceeds of the sale of the real estate. It may well be that the failure of the widow to file objections to the master’s report, in so far as it awarded her a lump sum, as and for her alimony, would preclude her from taking a contrary position on appeal as against her husband’s other heirs, and the same would apply to them as against her. That is as far as Gehrke v. Gehrke, 190 Ill. 166, and Cheltenham Imp. Co. v. Whitehead, 128 Ill. 279, on which appellants rely, go. But that does not determine the issue presented here. Appellants further rely upon People v. Spring Lake Drainage & Levee Dist., 253 Ill. 179, and Klein v. Klein, 276 Ill. 520. In my opinion, neither of these cases is in point. In the former case, the parties to pending litigation made a comprehensive stipulation involving the termination of the litigation, which was specific in its terms and clearly binding upon all the parties to it, even without the formal entering of a decree dismissing the litigation, as was contemplated by the stipulation. That case did not involve the question of dower. The Klein case did; but in that case the heirs actually paid and the widow received in lieu of her dower, up to the time of the hearing of the case, one-third of the net rents arising out of certain leases, and the court held that under all the facts present in that case, this should be held an. assent upon the part of the parties, that the widow should receive in lieu of her dower an. allowance equal to one-third of the net rents and profits arising from the premises, and that the trial court should have fixed the amount to be paid the widow, in the future, as dower, on that basis, by reason of the agreement thus shown to have existed between the parties. There the widow and the heirs were all living and the situation presented to the court was not at all that involved in the case at bar. As before stated, in my opinion, all that can be said in view of the stipulation here presented and all that had occurred up to the time of the death of the widow is that she had indicated a willingness to take a lump sum. In that situation, I am further of the opinion that the widow having died, her heirs are not entitled to receive the money involved in this dower. Under the circumstances of the situation involved in this case, the heirs of the widow would not be entitled to this money, unless, prior to her death, the widow had acquired a vested interest in it, and unless the right to be paid the sum determined upon had vested in her. Nothing having been shown to have occurred beyond an indication of the widow’s willingness to receive such a sum, clearly, in my opinion, her right to the money would not vest in her until the court had entered its decree. That the court did not do, and the widow died pending action by the court on the master’s report. The cases relied upon by appellants in support of. their contention, which cases are to the effect that the executors of the estate of a deceased widow may sue for and recover a lum sum, to which the widow has become entitled by sale of her dower interest, even though she dies prior to the entering of a decree confirming her right, such as Mulford v. Hiers, 13 N. J. Eq. 13, and McLaughlin v. McLaughlin, 22 N. J. Eq. 505, are, in my opinion, not applicable here. Both of those cases are based upon a statute in force in that State, the effect of which the court there holds to be that if the widow consents to accept a gross sum in lieu of her estate and dower, “the right of the widow to receive such equivalent becomes vested, upon her filing her consent to accept it. She is bound by her consent to such acceptance and it is just that the obligation should be mutual. The right vested in the widow to receive a sum in gross for her estate cannot be divested by her death.” In my opinion no such effect may be given to the provisions of the statute of this State on this subject. There being nothing in the record in the case at bar, in my opinion, indicating more than a willingness on the part of the widow to accept a lump sum, as and for her alimony, out of that proportion of the sale of the real estate subject to dower, the widow never acquired any such right to such sum as would pass to her heirs upon her death. I am therefore of the opinion that the decree appealed from should be affirmed.